DISMISS and Opinion Filed March 31, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01410-CV

                IN THE INTEREST OF G.M.O. AND A.G.O., CHILDREN

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50667-2013

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s March 27, 2014 motion to dismiss the appeal. Appellant

has informed the Court that he no longer wishes to pursue this appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




131410F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF                                On Appeal from the 380th Judicial District
G.M.O. AND A.G.O., CHILDREN                       Court, Collin County, Texas.
                                                  Trial Court Cause No. 380-50667-2013.
No. 05-13-01410-CV                                Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, JULIA L. VARGO, recover her costs of this appeal from
appellant, ROBERT T. O’DONNELL.


Judgment entered March 31, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–